DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-6, 8-10, 12, 15-28, 37-43, and 53 have been cancelled.  Claims 7, 11, 14, 29, 31, 35, 46, 52, 56, and 66 have been amended.
	Claims 7, 11, 13, 14, 29-36, 44-52, and 54-72 are pending and under examination.

2.	The objection to claims 7, 11, 14, 29, 31, 35, 46, 52, 56, and 66 are withdrawn in response to the amendments filed on 12/16/2021.
	The double-patenting rejection of claims 7, 11, 13, 14, 29-36, 44-52, 54-72 over claims 1-64 of U.S. Patent No. 10,799,566 in view of both Wolf et al. (U.S. Patent No. 8,609,088) and Zhang et al. (Human Gene Therapy, 2012, 23: 460-472) is withdrawn in response to the terminal disclaimer filed and approved on 12/16/2021.
The double-patenting rejection of claims 7, 11, 13, 14, 29-36, 44-52, 54-72 over claims 1-28 of U.S. Patent No. 10,640,785, in view of both Cheng et al. (Gene Therapy, 2003, 10: 1275-1281) and Manno et al. (Nature Medicine, 2006, 12: 342-347) is withdrawn in response to applicant’s argument that there is no teaching or suggestion in the patent to modify Rh74 by introducing the specific 4 amino acid substitutions required to arrive at SEQ ID NO: 5.

Claim Objections
3.	Claim 11 should be rewritten as follows:
A method for delivering or transferring a heterologous polynucleotide sequence into a mammal, comprising administering a recombinant AAV particle comprising a recombinant vector genome comprising a heterologous polynucleotide sequence to said mammal, wherein the heterologous polynucleotide sequence encodes an enzyme involved in a lysosomal storage disease and wherein the recombinant AAV particle comprises the AAV capsid having the amino acid sequence set forth by SEQ ID NO: 5.

Claim 11 should be rewritten as follows:
The method of claim 11 or 14, wherein said heterologous polynucleotide sequence is expressed at levels having a therapeutic effect on the mammal.

Claim 47 should recite “a human”.

Claim 52 should be rewritten as follows:
The method of claim 11 or 14, further comprising administering the empty AAV-Rh74 capsid or the empty AAV capsid having the amino acid sequence set forth by SEQ ID NO: 5.




Claim 56 should be rewritten as follows:
The method of claim 54, wherein the pharmaceutical composition comprises the empty AAV-Rh74 capsid or the empty AAV capsid having the amino acid sequence set forth by SEQ ID NO: 5.

Claims 60 and 68 should recite “the ApoE-hAAT”.

Claim 64 the recitation “expression control element” must be replaced with “enhancer”.

Claim 66 should be rewritten as follows:
A recombinant AAV (rAAV) particle comprising the VP1 capsid protein having the amino acid sequence set forth by SEQ ID NO:5, wherein the genome of said rAAV particle comprises in 5' to 3' order:
(a) a first AAV inverted terminal repeat, 
(b) a liver-specific enhancer and promoter, 
(c) a polynucleotide sequence that encodes an enzyme involved in a lysosomal storage disease operably linked to the liver-specific enhancer and promoter, 
(d) a poly-A sequence; and 
(e) a second AAV inverted terminal repeat.



Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially
created doctrine grounded in public policy (a policy reflected in the statute) so as
to prevent the unjustified or improper timewise extension of the “right to exclude”
granted by a patent and to prevent possible harassment by multiple assignees. A
nonstatutory double patenting rejection is appropriate where the conflicting
claims are not identical, but at least one examined application claim is not
patentably distinct from the reference claim(s) because the examined application
claim is either anticipated by, or would have been obvious over, the reference
claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998);
In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi,
759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,
214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or
1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which
may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 7, 11, 13, 14, 29-36, 44-52, 54-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 15, 19-25, 125-132, 136, and 137 of U.S. Patent No. 11,168,124 (filed as Application No. 15/462,660), in view of both Wolf et al. and Zhang et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim .

.

6.	Claim 7, 11, 13, 14, 29-36, 44-52, 54-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20-28, 31, 32, 35, 37-39, 42, 44, 46, 49-51, 53, 55-58, 60, 61, 68, 69, and 75 of copending Application No. 15/772,025 (reference application), in view of both Wolf et al. and Zhang et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same recombinant AAV particle and a method of treatment by using the recombinant AAV particle, wherein the recombinant viral particle comprises a capsid at least 90% identical to rh74 capsid or to SEQ ID NO: 28.  It is noted that SEQ ID NO: 5 recited in the instant claims is at least 95% identical to rh74 capsid (see the instant specification, [0186]-[0187]).  It is also noted that SEQ ID NO: 28 recited in the application claims is identical to the instant SEQ ID NO: 5 (compare SEQ ID NO: 28 disclosed on p. 99 of the application specification with SEQ ID NO: 5 disclosed on p. 48-49 of the instant specification).  The application specification defines that the AAV particle comprises a filler or stuffer sequence ([0018]), an intron ([0024]), UTRs such as poly-A ([0081]) and that the liver specific enhancer-promoter could be ApoE-hAAT ([0263]).  The application claims recite that the heterologous polynucleotide encodes Factor IX, not an enzyme involved in a lysosomal storage disease.  However, recombinant AAV particles were used in the prior art to deliver diverse therapeutic proteins to treat diverse diseases, including lysosomal .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The arguments have been considered but not found persuasive because the instant rejection is not the only rejection remaining in the instant case.

Conclusion
7.	Claims 7, 11, 13, 14, 29-36, 44-52, 54-71 are rejected.  Claim 72 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ILEANA POPA/Primary Examiner, Art Unit 1633